DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on July 12, 2022 has been entered and made of record. Claims 1, 2, 4, - 8, 10, 11, 14 and 15 have been amended. Claims 9 and 13 have been canceled. Claim 16 is newly added. Claims 1 - 8, 10 - 12 and 14 - 16 are currently pending in the application. 

 Response to Arguments
Applicant’s arguments see pages 14 – 16 with respect to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., (US 2020/0213591 A1) have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below:
Applicant argues on page 9 that “Sun does not specifically disclose that as the color format (e.g. 4:2:0, 4:2:2, 4:4:4, etc.) changes, the size of the transform block also changes.”. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as color format changes) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims merely requires “determining a size of the transform block based on the chroma component being chroma component and based on a color format. Sun clearly teaches in paragraph [0044] that the block sizes may be different when maximum supported transform length is smaller than the width or height of the color component of the CU and further in paragraph [0046] that the size of the CU may be as large as the CTU or as small as 4×4 in units of luma samples, where for the case of the 4:2:0 chroma format, the maximum chroma CB size is 64×64 and the minimum chroma CB size is 2×2. Therefore, Sun clearly teaches the limitation, as claimed. 
Accordingly, the rejection is maintained. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 – 5, 7 and 10 – 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., (US 2020/0213591 A1) referred to as Sun hereinafter.
Regarding Claim 1, Sun discloses an image decoding method performed by an image decoding apparatus (Par. [0031] FIG. 2 illustrates an example decoding process 200 of a video compression system 202 using prediction methods), the image decoding method comprising: 
determining a prediction mode of a current block (Par. [0032] The video compression system 202 first derives a prediction block 204 by applying a prediction method, such as intra-prediction 206 or inter-prediction 208); 
generating a prediction block of the current block based on inter prediction mode information (Par. [0021] FIG. 15 illustrates an example process of FIG. 14 for the inter-prediction mode), based on the prediction mode of the current block being an inter prediction mode (Fig. 14, Par. [0069] At block 1302, a prediction mode of a CU used may be determined based a prediction mode flag associated with the CU); 
generating a residual block of the current block (Par. [0032], then decodes a residual block 210 by applying a residual decoding method 212) based on a transform block of the current block (Par. [0043], after obtaining the residual block by applying the prediction process based on the PU splitting type, a leaf CU may be partitioned into transform units (TUs) according to another quaternary-tree structure similar to the coding tree for the CU); and 
reconstructing the current block based on the prediction block and the residual block of the current block (Par. [0032], The video compression system 202 combines the prediction block 204 and the residual block 210 to generate a reconstructed block 214), 
wherein a size of the transform block is determined based on a color component of the current block (Par. [0044], the CU, PU and TU may have the same block size in the quadtree with nested multi-type tree coding block structure. The block sizes may be different when maximum supported transform length is smaller than the width or height of the color component of the CU), and 
wherein, based on the color component of the current block being a chroma component (Par. [0057], To allow a 64×64 luma block and a 32×32 chroma pipelining design in the VVC hardware decoders, the TT split may be forbidden when either the width or the height of a luma coding block is larger than 64, as illustrated in FIG. 10. The TT split may also be forbidden when either the width or the height of a chroma coding block is larger than 32), the size of the transform block is determined based on a color format (Par. [0044], the CU, PU and TU may have the same block size in the quadtree with nested multi-type tree coding block structure. The block sizes may be different when maximum supported transform length is smaller than the width or height of the color component of the CU, where for the case of the 4:2:0 chroma format, the maximum chroma CB size is 64×64 and the minimum chroma CB size is 2×2 Par. [0046]).
.
Regarding Claim 3, Sun discloses Claim 1. Sun further discloses wherein, based on the transform block being split into a plurality of lower-layer transform blocks (Par. [0044], FIG. 7 illustrates four example splitting types in the multi-type tree structure, vertical binary splitting (SPLIT_BT_VER) 702, horizontal binary splitting (SPLIT_BT_HOR) 704, vertical ternary splitting (SPLIT_TT_VER) 706, and horizontal ternary splitting (SPLIT_TT_HOR) 708 (i.e. each having two lower layers). The multi-type tree leaf nodes may be called coding units (CUs), and unless the CU is too large for the maximum transform length, this segmentation may be used for prediction and transform processing without any further partitioning), a top-left position of the lower-layer transform blocks (Fig. 9) is determined based on a maximum width of the transform block and a maximum height of the transform block (Par. [0057], When the width or height of the CB is larger the maximum transform width or height, the CB may be automatically split in the horizontal and/or vertical direction to meet the transform size restriction in that direction).

Regarding Claim 4, Sun discloses Claim 3. Sun further discloses wherein the maximum width of the transform block is determined based on a maximum size and color format of a transform block of a luma block corresponding to the current block (Par. [0057], To allow a 64×64 luma block and a 32×32 chroma pipelining design in the VVC hardware decoders, the TT split may be forbidden when either the width or the height of a luma coding block is larger than 64, as illustrated in FIG. 10. The TT split may also be forbidden when either the width or the height of a chroma coding block is larger than 32), and wherein the maximum height of the transform block is determined based on a maximum size and color format of a transform block of a luma block corresponding to the current block (Par. [0057], To allow a 64×64 luma block and a 32×32 chroma pipelining design in the VVC hardware decoders, the TT split may be forbidden when either the width or the height of a luma coding block is larger than 64, as illustrated in FIG. 10. The TT split may also be forbidden when either the width or the height of a chroma coding block is larger than 32).

Regarding Claim 5, Sun discloses Claim 1. Sun further discloses wherein the current block is a chroma block, and wherein a plurality of lower-layer transform blocks is generated by vertically splitting the current block (Fig. 9), based on a width of the transform block being greater than a maximum width of the transform block (Par. [0046], For the case of the 4:2:0 chroma format (i.e. chroma block), the maximum chroma CB size is 64×64 (width x height)and the minimum chroma CB size is 2×2 (width x height)).

Regarding Claim 7, Sun discloses Claim 1. Sun further discloses wherein the current block is a chroma block, and wherein a plurality of lower-layer transform blocks is generated by horizontally splitting the current block (Fig. 9), based on a height of the transform block being greater than a maximum height of the transform block (Par. [0046], For the case of the 4:2:0 chroma format (i.e. chroma block), the maximum chroma CB size is 64×64 (width x height)and the minimum chroma CB size is 2×2 (width x height)).

Regarding Claim 9, has been cancelled.

Regarding Claim 10, Sun discloses Claim 9. Sun further discloses wherein a width of the transform block is determined based on a maximum width of the transform block, and wherein the maximum width of the transform block is determined based on a maximum size and color format of a transform block of a luma block corresponding to the current block (Par. [0044], the CU, PU and TU may have the same block size in the quadtree with nested multi-type tree coding block structure. The block sizes may be different when maximum supported transform length is smaller than the width or height of the color component of the CU).

Regarding Claim 11, Sun discloses Claim 10. Sun further discloses wherein a height of the transform block is determined based on a maximum height of the transform block, and wherein the maximum height of the transform block is determined based on a maximum size and color format of a transform block of a luma block corresponding to the current block (Par. [0044], the CU, PU and TU may have the same block size in the quadtree with nested multi-type tree coding block structure. The block sizes may be different when maximum supported transform length is smaller than the width or height of the color component of the CU).

Regarding Claim 12, Sun discloses Claim 1. Sun further discloses wherein, based on the color format of the current block being a format specifying that a width of a chroma block is half a width of a corresponding luma block, a maximum size of the transform block is determined to be 32x64 (Par. [0063], if the size of the CU were 64 (length)×32 (width), and the threshold, the predefined CU size, were 64 in length, then the characteristic (length) of the CU would meet the threshold because the length of the CU is equal to the threshold of the predefined CU size, which is 64 in length, and the first context model would be selected).

Regarding Claim 13, it has been cancelled. 

Regarding Claim 14, the limitations are similar to those treated in the above rejection(s) of Claim 1, and is met by the reference as discussed above.  Claim 14 however recites an encoding method, rather than a decoding method, which is similar in structure expect in reverse operation. Therefore, Claim 14 is rejected for the same reasons of anticipation as used above.

Regarding Claim 15, Sun discloses Claim 14. Sun further discloses transmitting a bitstream (Par. [0030], The coded bits may then be transmitted in a bit stream).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., (US 2020/0213591 A1) in view of Yoo et al., (US 2018/0184131 A1) referred to as Yoo hereinafter.
Regarding Claim 2, Sun discloses Claim 1. Sun does not specifically disclose position of sample of transform block. Therefore, Sun fails to explicitly teach wherein a position of a top-left sample of the transform block is determined based on a position and color format of a top-left sample of a luma block corresponding to the current block
However, YOO teaches wherein a position of a top-left sample of the transform block is determined based on a position and color format of a top-left sample of a luma block corresponding to the current block (Par. [0286] A position (e.g., (xTbY, yTbY)) for specifying a (luma or chroma) top-left sample of a relatively current transform block in a (luma or chroma) top-left sample of a current picture is used an input for scaling and transforming process)
References Sun and Yoo are considered to be analogous art because they relate to video coding. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a position of a sample of the transform block as taught by YOO in the invention of Sun. This modification would allow an array of residual samples having a size (i.e., (nTbS)×(nTbS)) of a transform block to be output (See YOO, Par. [0290]).

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 6 specifically defines the plurality of lower-layer transform blocks includes a first lower-layer block and a second lower-layer transform block, and wherein a width of the first lower-layer transform block is determined to be the maximum width of the transform block, and wherein a top-left coordinate of the second lower-layer transform block is shifted from a top-left coordinate of the first transform block to the right by the maximum width of the transform block and Claim 8 specifically defines the plurality of lower-layer transform blocks includes a third lower-layer block and a fourth lower-layer transform block, and wherein a height of the third lower-layer transform block is determined to be the maximum height of the transform block, and wherein a top-left coordinate of the fourth lower-layer transform block is shifted downward from a top-left coordinate of the first transform block by the maximum height of the transform block which neither are readily taught or suggested by the prior art uncovered during search or made of record. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Torgerson/Primary Examiner, Art Unit 2425